Citation Nr: 1533794	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of frostbite of the feet, to include peripheral vascular disease and Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c) (2014).  38 U.S.C.A. §  7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of frostbite of the feet, to include peripheral vascular disease and Raynaud's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, and tinnitus was not compensably disabling within one year following separation from active duty.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by service, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated January 2013 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA treatment records, private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will be presumed for certain chronic diseases, including "[o]ther organic diseases of the nervous system," if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§  3.307, 3.309(a).  According to VA policy, sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  See M21-1MR III.iv.4.B.12.a.  The United States Court of Appeals for Veterans Claims has held that tinnitus is also an "organic disease of the nervous system" for the purposes of 38 C.F.R. §  3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Analysis

The Veteran asserts that he currently has a bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  The Veteran's service personnel records establish that he served as a truck driver during the Korean War.  VA has conceded exposure to acoustic trauma.  

The appellant was provided a hearing examination in April 1953.  That examination report noted that the appellant was assigned to an antiaircraft artillery battalion.  The hearing study itself revealed normal hearing in each ear on whispered and spoken voice studies.

The Veteran's October 1954 separation examination revealed clinically normal ears, as well as normal hearing.  The appellant did not report, and he was not diagnosed with either a hearing loss or tinnitus.

In a June 2013 statement, the Veteran reported that he was first diagnosed with a hearing loss in 1989.  In a January 2013 private treatment record, the Veteran complained of a hearing loss but denied tinnitus.  In a May 2013 private treatment record, the Veteran reported that he had had tinnitus "for several years."

In an October 2014 statement, the Veteran alleged that he was exposed to a mortar explosion on April 11, 1953 and that, when he woke up the next day, he had ringing in his ears and could not hear.  In a December 2014 statement, the Veteran's representative ties this contention to an April 1953 service treatment record.  That record shows an undetermined diagnosis, possibly labyrinthitis, and a request for ear, nose and throat consultation.  As noted above, the hearing test administered the very next day showed normal hearing.  

The Veteran was afforded a VA examination pertinent to these issues in May 2013.  The examiner noted that "research is overwhelming that tinnitus does not happen in a delayed fashion from noise if there is no damage at the time of acoustic injury" and "[w]e know that hearing loss from hazardous noise is immediate."  Because the record showed neither a hearing loss nor tinnitus during the Veteran's active duty service, the examiner opined that it was less likely than not that a hearing loss or tinnitus were caused or aggravated by service.  

It is the Board's responsibility to assess the credibility and weight to assign to the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  To the extent that the Veteran is alleging a hearing loss or tinnitus in service, specifically in April 1953, the Board finds the contemporaneous hearing tests to be of greater probative weight than the appellant's subsequent statements made six decades later during the course of a claim for compensation benefits.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current hearing loss or tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current bilateral hearing loss and tinnitus are related to traumatic noise exposure during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

The Board also notes that there is no basis to grant service connection for a hearing loss or tinnitus on a presumptive basis, as there is no evidence that a hearing loss or tinnitus manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.   

Because the only medical opinion of record is unfavorable to the Veteran's claims, the preponderance of the most probative evidence weighs against the claims.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, this rule does not apply and the claims must be denied.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran was afforded a VA examination pertinent to the issue of entitlement to service connection for residuals of frostbite of the feet in June 2013.  The VA examiner offered a nexus opinion with respect to peripheral vascular disease but declined to do so with respect to Raynaud's disease because she found "no clinical or documented evidence" of Raynaud's.  A March 2012 private treatment record shows a diagnosis of Raynaud's disease, which also appears on the Veteran's problem list with a private treatment provider from July 2013.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For this reason, a remand is necessary to afford the Veteran another VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed residuals of frostbite of the feet.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If any residuals of frostbite of the feet are diagnosed the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the residuals are etiologically related to the Veteran's active duty service in any way.  

The examiner is advised that the Veteran's service treatment records are incomplete due to a fire.  The examiner must discuss private treatment records reflecting a diagnosis of Raynaud's disease and offer an opinion as to that disease's etiology, that is, the examiner must opine whether it is at least as likely as not that any current evidence of Raynaud's disease is related to the Veteran's active duty service.  
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any residuals of frostbite of the feet are unknowable.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§   3.158, 3.655 (2014).  
 
3.  Ensure that the medical examination report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


